— In an action, inter alia, to recover damages for fraud and conversion of certain bank accounts, the defendant appeals from a judgment of the Supreme Court, Rings County (Schneier, J.), dated December 24, 2002, which, after a nonjury trial, is in favor of the plaintiff and against him, in the principal sum of $72,355.24, and dismissed his counterclaims for rent.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court correctly determined that the defendant did not sufficiently rebut the presumption of joint tenancy in connection with certain bank accounts (see Banking Law § 675; Matter of Hayevsky, 302 AD2d 524 [2003]; Matter of Matsis, 274 AD2d 431 [2000]).
We note that the plaintiff has not cross-appealed from the judgment. Thus, we do not reach his contention with respect to the alleged inadequacy of the amount of his recovery (see Hecht v City of New York, 60 NY2d 57 [1983]).
The parties’ remaining contentions are without merit. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.